                  Case 1:16-cr-00312-LGS Document 56 Filed 07/20/21 Page 1 of 3

Federal Defenders                                       52 Duane Street-10th Floor, New York, NY 10007
OF NEW YORK, INC.                                                 Tel: (212) 417-8700 Fax: (212) 571-0392



 David E. Patton
  Executive Director
 and Attorney-in-Chief

                                                    July 13, 2021
                                    Application Granted. The parties shall appear for a change of
                                    plea and sentencing hearing on August 3, 2021, at 11:00 a.m.
                                    The parties shall file any written sentencing submissions on or
       BY ECF AND EMAIL
                                    before July 27, 2021. The Clerk of the Court is directed to
       Honorable Lorna G. Schofield
       United States District Judge terminate the letter motion at docket number 55.
       Southern District of New York
       4 0 Foley Square Room 201     Dated: July 20, 2021
       New York, New York 10007      New York, New York

       Re:      United States v. Jose Santana
                16 Cr. 312 (LGS)

       Dear Judge Schofield:

             I respectfully write on behalf of my client, Jose Santana,
       t o request that the Court calendar Mr. Santana's violation of
       supervised release hearing for purposes of entering a guilty plea
       t o be followed by sentencing. Mr. Santana will enter a guilty
       plea to specification number 12 of the most recent amended
       violation report, a charge that he committed the state crime of
       petit larceny, and we respectfully request that sentencing
       proceed immediately thereafter. The Government has no objection
       t o this procedure.

                                  Background Information

            As the Court may be aware, Mr. Santana was charged with the
       identical violation of supervised release, pending before Judge
       Gardephe under Indictment number 18 Cr. 466(PGG) . The underlying
       charge on that case was Escape. On June 24, 2021, Mr. Santana
       entered a plea of guilty before Judge Gardephe to Specification
       number 12, petit larceny. All other specifications were dismissed
       by the Government. The parties made a joint recommendation as to
       Sentence. The recommendation was to impose a sentence of Time
       Served with no additional supervision to follow. Probation and
       the Government each confirmed their recommendation to the Court,
       and Judge Gardephe imposed the recommended sentence after voicing
       his agreement based on the information before the Court. Mr.
       Santana has no other pending cases and is being held in custody
       solely on the basis of the violation of supervised release
       pending before Your Honor.
       Case 1:16-cr-00312-LGS Document 56 Filed 07/20/21 Page 2 of 3



Honorable Lorna G. Schofield                        July 13, 2021
United States District Judge                        Page 2
Southern District of New York

Re:   United States v. Jose Santana
      16 Cr. 312 (LGS)


           The Parties Recommendation Is Warranted

     In the matter before Your Honor, Mr. Santana seeks the
imposition of a sentence of Time Served and no further
supervision, the same sentence imposed by Judge Gardephe.
Probation specifically recommends this sentence, and the
Government has no objection.

     Mr. Santana has been continually incarcerated for
approximately 19 months. On the charge of petit larceny in the
State Court, Mr. Santana was sentenced to a term of 365 days.
Probation has verified from the Bureau of Prisons that Mr.
Santana has an additional 7 months in federal custody.

     As the Court may be aware, Mr. Santana suffers from severe
cognitive disabilities. His IQ has been tested as low as 47. He
is in the bottom 1% of intellectual testing. It is the belief of
Probation, as well as the defense, that many of his failures to
make appointments and meet schedules set for him were due to his
inability to comprehend time schedules and travel to various
locations.

      In the past year, in contemplation of ultimately resolving
the violation before Your Honor, Probation Officer Maritza
Almonte and the social workers from my office, have been working
together to attempt to find appropriate programs for Mr. Santana.
All efforts were unsuccessful. Judge Gardephe had recommended
that we contact the New York Office For People With Developmental
Difficulties (OPWDD) . The parties spoke with John McGowan, Chief
Psychologist. He confirmed that there were three possible
agencies who might work with Mr. Santana. Ultimately, after
several discussions, Mr. Santana was found not to be suitable for
placement because of developmental difficulties, mental health
issues and past drug use.

     On the positive side, during Mr. Santana's incarceration on
Rikers Island, he attended classes and received his OSHAA
Certificate which will enable him to join the construction
workers union. We are hopeful that this will enable him to get a
good job in the construction industry. My office's social workers
will continue to meet with Mr. Santana to assist him in finding
permanent housing and other New York City living benefits.
       Case 1:16-cr-00312-LGS Document 56 Filed 07/20/21 Page 3 of 3



Honorable Lorna G. Schofield                        July 13, 2021
United States District Judge                        Page 3
Southern District of New York

Re:   United States v. Jose Santana
      16 Cr. 312 (LGS)




     Accordingly, we respectfully request that the Court schedule
Mr. Santana to enter a guilty plea to specification number 12 and
thereafter adopt the recommendations of Probation, defense
counsel, and the Government, imposing a sentence of Time Served,
with no further supervision.




                                        Relpctfully submitt        ,
                                                     -"\----In
                                         Robert M. Baum
                                         Assistant Federal Defender

cc:   David Denton, Esq.
      Assistant United States Attorney
